DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 11-12, 18, 22-23, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dehnie et al (PGPUB 2013/0002477), and further in view of Alexander et al (US 10,024,973) and Kowada et al (PGPUB 2021/0124059).

Regarding Claim 1:
Dehnie teaches an apparatus for detecting a spoofing signal directed at interfering with satellite signaling (abstract, system for detecting global positioning system (GPS) spoofing attacks), comprising: 
a processor (paragraph 23, CPU connected to GPS receiver and inertial navigation system (INS) device); and 
a memory including processor-executable instructions stored thereon, the processor- executable instructions upon execution by the processor configures the processor to (paragraph 44, detector configured with central processor and a storage device for storing a software program for execution by the central processor): 
receive, while the apparatus is in communication with a wireless network and is in motion, a signal from a signal source and a plurality of signals from a constellation of satellites comprising different navigation satellite systems, wherein the signal source is disguised as a satellite in the constellation (paragraph 32, “navigational unit” refers to machine or vehicle which may be mobile; navigational unit outfitted with GPS receiver through which location and timing information is generated on a continuous basis; location and timing information transmitted to centralized computer as part of information network; paragraph 43, communication link to information network is wireless link; paragraph 34, GPS spoofing attack via GPS spoofing signal transmitted from a GPS spoofing device; GPS receiver of a navigational unit is fed false information via a GPS spoofing signal transmitted from a GPS spoofing device or GPS satellite simulator at a higher strength than the true GPS signal; paragraph 35, navigational unit in communication with one or more global navigation satellites); 
determine an estimated position of the apparatus based on an orbital position of the satellite and a characteristic of the signal (paragraph 40-41, GPS receiver comprises GPS antenna for receiving GPS satellite information signals from space-based GPS satellites; GPS receiver calculates distance from each GPS satellite based on time it takes to receive respective GPS signal and computes position of navigational unit using triangulation techniques; paragraph 34, GPS receiver receives GPS spoofing signal and computes erroneous time or location information); 
compare the estimated position of the receiving node with a reference position of the receiving node, wherein the reference position is determined based on at least assistance information from the wireless network or past valid signals (paragraph 49-55, central processor of the detector receives navigational readings from GPS receiver (i.e. estimated position) and INS device (i.e. reference position), and determines the difference; statistical data includes test statistic determined from previous collection interval using navigational readings from said interval); 
determine that the signal source is a spoofing source different than the satellite (paragraph 55-57, central processor compares difference between estimated and reference positions with detection threshold; if difference is outside of detection threshold, a spoofing attack is determined to be present).
Dehnie does not explicitly teach the processor to derive a reception angle of the signal in part based on the plurality of signals from the different navigation satellite systems; and
determine a location of the spoofing source in part based on the estimated position.
However, Alexander teaches the concept of deriving a reception angle of a signal in part based on a plurality of signals from different navigation satellite systems (col 17 line 27-col 18 line 16, beam angles are estimated based on the position (P) of the object 802 and on the positions of the space vehicles; the position (P) of the object 802 can be provided as an output of the GNSS processor 1018 (FIG. 10); the estimation of angles can be based on a calculation of line of sight (LOS) vectors, which is commonly performed in typical GNSS receivers); and 
determining a location of a spoofing source in part based on an estimated position (abstract, technique providing one or more countermeasures against spoofers; col 1 line 25-34, spoofing is transmission of false GNSS signals to trick GNSS receiver into incorrectly estimating its position; col 13 line 4-47, calculation efficiently yields location of spoofer based on observations spaced out over distance; calculation based on position of object 702 and direction between object and spoofer; multiple observations improve accuracy of spoofer location; col 14 line 9-14, in alternative embodiments, rather than providing the location of the spoofer, the process provides the position of the object and the beam angles to the spoofer for remote calculation of the location of the spoofer; such techniques can merge observations from multiple objects to collaboratively locate the spoofer).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the spoofer location determination teachings of Alexander with the determination of a spoofer signal teachings of Dehnie, in order to provide a means of determining the location of the source of a spoofing signal, which would allow targeting of the spoofer with countermeasures sufficient to cancel out (e.g. using a null beam as in Alexander, col 13 line 64-col 14 line 8) or destroy (Alexander, col 13 line 64-col 14 line 8) the spoofing device, thereby protecting one or more devices which rely on accurate GNSS signals to function effectively.
Neither Dehnie nor Alexander explicitly teaches the processor to: upon determining that the reception angle is within a range of expected reception angles, make a preliminary determination that the signal is a valid signal from the satellite;
in response to the preliminary determination that the signal is a valid signal from the satellite, 
determine an estimated position of the apparatus.
However, Kowada teaches the concept of, upon determining that a reception angle is within a range of expected reception angles, making a preliminary determination that a signal is a valid signal from a satellite (paragraph 18, direct GNSS signals typically arrive at different angles for each satellite; on the other hand, since one or a small number of transmission sources installed by a malicious person often transmit GNSS signals by impersonating a plurality of satellites, even if the respective GNSS signals indicate different satellites, their arrival angles tend to be similar to each other; this property can be used to properly distinguish between direct GNSS signals and non-line-of-sight (NLOS) GNSS signals (a spoofing signal or an impersonation signal); paragraph 92, the determination module 53 compares the azimuth angle and elevation angle indicating the arrival direction of the GNSS signal acquired from the estimation module 52 with the azimuth angle and elevation angle based on the position of the satellite acquired from the navigation message; when both the difference in azimuth angle and the difference in elevation angle are within a predetermined range, the determination module 53 determines that the received GNSS signal is a direct GNSS signal; when at least one of the azimuth angle difference and the elevation angle difference is out of a predetermined range, the determination module 53 determines that the received GNSS signal is an NLOS GNSS signal);
in response to the preliminary determination that the signal is a valid signal from the satellite, determining an estimated position of the apparatus (paragraph 95-96, filter module 61 receives GNSS signals from the baseband processing module 41 of one reception module 44, and also receives a determination result from the decision process module 51; the filter module 61 selectively removes a signal determined as an NLOS GNSS signal by the determination module 53 from the GNSS signal input from the reception module 41; the GNSS signal generated after the filter processing becomes only the direct GNSS signal; the filter module 61 outputs the GNSS signal after the filter processing to the position calculation module 71; the position calculation module 71 performs a known positioning calculation based on the GNSS signal input from the filter module 61; as a result, GNSS time is obtained; the position calculation module 71 outputs the obtained GNSS time to a timing pulse generation module 81).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine determination of a valid signal teachings of Kowada with the determination of a spoofer signal teachings of Dehnie in view of Alexander, in order to quickly and efficiently filter out signals such as spoofing signals which obviously did not originate along a line-of-sight path to a legitimate satellite, and thereby provide a first line of defense against any possible attacks and improve accuracy of position estimation and detection.

Regarding Claim 2:
Dehnie in view of Alexander and Kowada teaches the apparatus of claim 1.  In addition, Alexander teaches wherein the processor-executable instructions further comprise instructions to receive location signals from multiple proximate receivers and determine the location of the spoofing source based the estimated position and received location signals (col 12 line 11-30, object carrying GNSS receiver observes spoofer along first direction at a first time and first position; object carrying GNSS receiver reobserves spoofer along a second direction at a second time; object can correspond to two or more objects that are observing the spoofer at about the same time; col 14 line 9-14, merge observations from multiple objects to collaboratively locate the spoofer).
The rationale to combine Dehnie and Alexander is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 2.

Regarding Claim 6:
Dehnie in view of Alexander and Kowada teaches the apparatus of claim 1.  In addition, Alexander teaches wherein the apparatus is embedded in an autonomous vehicle or a wearable computing device (col 3 line 36-54, autonomous motor vehicles, unmanned aerial vehicles).
The rationale to combine Dehnie and Alexander is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 6.

Regarding Claim 18:
Dehnie in view of Alexander and Kowada teaches the method of claim 11.  In addition, Dehnie teaches wherein the receiving node comprises a fixed base station or a mobile device (paragraph 32, navigational unit refers to machine or vehicle which may be stationary or mobile; paragraph 40, navigational unit, e.g. vehicle, ship, spacecraft, remotely controlled drone, i.e. “mobile device”).

Regarding Claim 22:
	Dehnie in view of Alexander and Kowada teaches the apparatus of claim 1.  In addition, 
Alexander teaches wherein the reception angle of the signal is represented using spherical coordinates (EXAMINER’S NOTE: spherical coordinate systems represent points on a sphere using multiple angles from an origin point, e.g. azimuth (horizontal angle) and elevation (vertical angle); col 17 line 51-60, in the illustrated embodiment, the estimates of the beam angles, such as azimuth and elevation, are generated with reference to some global reference frame).
The rationale to combine Dehnie and Alexander is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 22.

Regarding Claim 23:
	Dehnie in view of Alexander and Kowada teaches the apparatus of claim 1.  In addition, Alexander teaches wherein the signal comprises Ephemeris information of the satellite, and wherein the processor is configured to determine the orbital position of the satellite in part based on the Ephemeris information (col 9 line 19-34, the navigation processor 504 receives the timing information and navigation messages from the first digital signal processor 502; a navigation message of a space vehicle includes ephemeris information, which is used to determine a precise position and velocity of the space vehicle at a particular time; the ephemeris information can alternatively or additionally be preloaded before, for example, an object's flight or received from a different data source, such as from a wireless network).
The rationale to combine Dehnie and Alexander is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 23.

Regarding Claims 11-12, 25-26:
	These are the computer-implemented method claims corresponding to the apparatus of claims 1-2, 22-23 respectively, and are therefore rejected in a corresponding way.

Claims 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dehnie in view of Alexander and Kowada, and further in view of Jones et al (PGPUB 2021/0109227).

Regarding Claim 3:
Dehnie in view of Alexander and Kowada teaches the apparatus of claim 1.  In addition, Alexander teaches the apparatus, further comprising multiple antennas (col 7 line 8-25, antenna array comprising multiple elements).
Neither Dehnie nor Alexander nor Kowada explicitly teaches wherein the processor is configured to: 
determine multiple estimated positions for the multiple antennas based on the orbital position of the satellite and the characteristic of the signal; and 
determine the location of the spoofing source based on triangulation of the multiple estimated positions.
However, Jones teaches the concept wherein a processor is configured to: 
determine multiple estimated positions for multiple antennas based on the orbital position of a satellite and a characteristic of a signal (abstract, multi-element antenna for identifying spoofed navigation signals; paragraph 33, the receiver 106 includes an antenna formed using multiple antenna elements, which can receive GNSS signals; the receiver 106 performs signal processing to generate gain vectors, such as complex gain vectors, that are based on the GNSS signals received by the different antenna elements of the antenna; the receiver 106 uses the identified gain vectors for the GNSS signals to determine whether it appears spoofing is being attempted; receiver provides gain vectors associated with actual or potential spoofing to direction finding algorithm, which determines a direction to the actual or potential spoofer; paragraph 35, the receiver 106 may determine if gain vectors for received GNSS signals correspond to expected gain vectors based on known or expected satellite positions); and 
determine a location of a spoofing source based on triangulation of the multiple estimated positions (paragraph 33, gain vectors or directions from multiple receivers 106 can also be used to geo-locate the actual or potential spoofer, such as via triangulation or other technique based on the positions of the receivers 106 and the identified directions to the actual or potential spoofer).
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple antenna gain vector triangulation teachings of Jones with the determination of a spoofer signal teachings of Dehnie in view of Alexander and Kowada, in order to improve the detection accuracy of a spoofer location determination by using the estimated positions of multiple antennas and the expected locations of the authentic satellites to employ well-known techniques such as triangulation to locate the spoofer.

Regarding Claim 13:
	This is the computer-implemented method claim corresponding to the apparatus of claim 3, and is therefore rejected in a corresponding way.

Claims 5, 7, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dehnie in view of Alexander and Kowada, and further in view of Nirula et al (PGPUB 2019/0353800).

Regarding Claim 5:
Dehnie in view of Alexander and Kowada teaches the apparatus of claim 1.
Neither Dehnie nor Alexander nor Kowada explicitly teaches wherein the processor is configured to receive ephemeris data and configuration information from a cellular network indicating the reference position of the receiving node, wherein the cellular network comprises a Long-Term Evolution (LTE) wireless network or a Fifth-Generation (5G) wireless network, and wherein the configuration information comprises assistance information from the cellular network.
However, Nirula teaches the concept wherein a processor is configured to receive ephemeris data and configuration information from a cellular network indicating a reference position of a receiving node, wherein the cellular network comprises a Long-Term Evolution (LTE) wireless network or a Fifth-Generation (5G) wireless network, and wherein the configuration information comprises assistance information from the cellular network (abstract, embodiments to facilitate accuracy and decrease error in terrestrial positioning systems; paragraph 43, user equipment (UE) receives location assistance information such as almanac/ephemeris data for one or more satellite vehicles (SV) from base station antennas of a wireless network, e.g. a Long Term Evolution (LTE) network; paragraph 49, UE 100 may use Positioning Reference Signals (PRS) provided by Base Stations (BS) coupled to antennas 240 along with the known locations of the antennas to determine its position).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the cellular network ephemeris and configuration data teachings of Nirula with the determination of a spoofer signal teachings of Dehnie in view of Alexander and Kowada, in order to provide a means of determining a receiver reference position with increased accuracy and decreased error in relation to other methods, as per Nirula, abstract.

Regarding Claim 7:
Dehnie in view of Alexander and Kowada teaches the apparatus of claim 1.
Neither Dehnie nor Alexander nor Kowada explicitly teaches wherein the processor is configured to determine the reference position of the receiving node based on past signals from a cellular network that comprises a Long-Term Evolution (LTE) wireless network or a Fifth-Generation (5G) wireless network.
However, Nirula teaches the concept wherein a processor is configured to determine a reference position of a receiving node based on past signals from a cellular network that comprises a Long-Term Evolution (LTE) wireless network or a Fifth-Generation (5G) wireless network (abstract, embodiments to facilitate accuracy and decrease error in terrestrial positioning systems; paragraph 43, user equipment (UE) receives location assistance information such as almanac/ephemeris data for one or more satellite vehicles (SV) from base station antennas of a wireless network, e.g. a Long Term Evolution (LTE) network; paragraph 49, UE 100 may use Positioning Reference Signals (PRS) provided by Base Stations (BS) coupled to antennas 240 along with the known locations of the antennas to determine its position).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the cellular network ephemeris and configuration data teachings of Nirula with the determination of a spoofer signal teachings of Dehnie in view of Alexander and Kowada, in order to provide a means of determining a receiver reference position with increased accuracy and decreased error in relation to other methods, as per Nirula, abstract.

Regarding Claim 15:
Dehnie in view of Alexander and Kowada teaches the method of claim 11.
Neither Dehnie nor Alexander nor Kowada teaches the method, comprising: 
receiving, by the receiving node, configuration information from a cellular network indicating the reference position of the receiving node, wherein the cellular network comprises a Long-Term Evolution (LTE) wireless network or a Fifth- Generation (5G) wireless network.
However, Nirula teaches the concept of a method, comprising: 
receiving, by a receiving node, configuration information from a cellular network indicating a reference position of a receiving node, wherein the cellular network comprises a Long-Term Evolution (LTE) wireless network or a Fifth- Generation (5G) wireless network (abstract, embodiments to facilitate accuracy and decrease error in terrestrial positioning systems; paragraph 43, user equipment (UE) receives location assistance information such as almanac/ephemeris data for one or more satellite vehicles (SV) from base station antennas of a wireless network, e.g. a Long Term Evolution (LTE) network; paragraph 49, UE 100 may use Positioning Reference Signals (PRS) provided by Base Stations (BS) coupled to antennas 240 along with the known locations of the antennas to determine its position).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the cellular network ephemeris and configuration data teachings of Nirula with the determination of a spoofer signal teachings of Dehnie in view of Alexander and Kowada, in order to provide a means of determining a receiver reference position with increased accuracy and decreased error in relation to other methods, as per Nirula, abstract.

Regarding Claim 16:
Dehnie in view of Alexander, Kowada, and Nirula teaches the method of claim 15.  In addition, Nirula teaches wherein the configuration information comprises assistance information from the cellular network (abstract, embodiments to facilitate accuracy and decrease error in terrestrial positioning systems; paragraph 43, user equipment (UE) receives location assistance information such as almanac/ephemeris data for one or more satellite vehicles (SV) from base station antennas of a wireless network, e.g. a Long Term Evolution (LTE) network; paragraph 49, UE 100 may use Positioning Reference Signals (PRS) provided by Base Stations (BS) coupled to antennas 240 along with the known locations of the antennas to determine its position).

Regarding Claim 17:
	This is the computer-implemented method claim corresponding to the apparatus of claim 7, and is therefore rejected in a corresponding way.

Claims 21, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dehnie in view of Alexander and Kowada, and further in view of Faragher et al (PGPUB 2020/0264317).

Regarding Claim 21:
	Dehnie in view of Alexander and Kowada teaches the apparatus of claim 1.
Neither Dehnie nor Alexander nor Kowada explicitly teaches wherein the processor is further configured to derive a line-of-sight (LOS) signal from the signal source by removing oscillating noise from the signal based on an oscillating pattern.
However, Faragher teaches the concept wherein a processor is configured to derive a line-of-sight (LOS) signal from a signal source by removing oscillating noise from the signal based on an oscillating pattern (EXAMINER’S NOTE: “oscillating noise” appears to refer to multipath noise, i.e. signals reflected off of objects such as buildings (as per applicant’s specification, e.g. [0037]); paragraph 301, it may be possible to disambiguate between a line of sight signal and a reflected signal because the line of sight signal has least delay and the different paths have different delay; this disambiguation is possible using traditional correlation methods when the delay is greater than the coherence length of the signal; the coherence length is related to the bandwidth of the signal, and for GPS L1 signals is approximately 300 metres; phase-compensated correlation codes (Supercorrelators) that couple strongly to the line of sight signals can be used to attenuate reflected signals thereby removing multipath interference, even from reflected signals with much shorter delays than the coherence length of the signal).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the signal noise filtering techniques of Faragher with the determination of a spoofer signal teachings of Dehnie in view of Alexander and Kowada, in order to provide means of detecting and filtering multipath noise signals, thereby improving position determination accuracy for environments, such as urban environments, which are typically difficult to obtain valid signal measurements due to signal scattering and reflection off of multiple flat surfaces such as buildings in close proximity.

Regarding Claim 24:
	This is the computer-implemented method corresponding to the apparatus of claim 21, and is therefore rejected for corresponding reasons.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dehnie, and further in view of Alexander, Kowada, and Bean et al (US 7,912,643).

Regarding Claim 27:
	Dehnie teaches a system for detecting a spoofing signal comprising (abstract, system for detecting global positioning system (GPS) spoofing attacks):
	a plurality of mobile communication nodes, wherein one of the plurality of mobile communication nodes is in communication with a network and is in motion, and wherein each of the plurality of mobile communication nodes is configured to (paragraph 32, “navigational unit” refers to individual or group of machines or vehicles which may be mobile; navigational unit outfitted with GPS receiver through which location and timing information is generated on a continuous basis; location and timing information transmitted to centralized computer as part of information network):
	receive a signal from a signal source and a plurality of signals from a constellation of satellites comprising different navigation satellite systems, wherein the signal source is disguised as a satellite in the constellation (paragraph 34, GPS spoofing attack via GPS spoofing signal transmitted from a GPS spoofing device; GPS receiver of a navigational unit is fed false information via a GPS spoofing signal transmitted from a GPS spoofing device or GPS satellite simulator at a higher strength than the true GPS signal; paragraph 35, navigational unit in communication with one or more global navigation satellites),
determine an estimated position of the mobile communication node based on an orbital position of the satellite and a characteristic of the signal (paragraph 40-41, GPS receiver comprises GPS antenna for receiving GPS satellite information signals from space-based GPS satellites; GPS receiver calculates distance from each GPS satellite based on time it takes to receive respective GPS signal and computes position of navigational unit using triangulation techniques; paragraph 34, GPS receiver receives GPS spoofing signal and computes erroneous time or location information),
	compare the estimated position of the receiving node with a reference position of the receiving node, wherein the reference position is determined based on at least assistance information from the wireless network or past signals (paragraph 49-55, central processor of the detector receives navigational readings from GPS receiver (i.e. estimated position) and INS device (i.e. reference position), and determines the difference; statistical data includes test statistic determined from previous collection interval using navigational readings from said interval),
	determine, in response to a difference between the estimated position and the reference position exceeding a threshold, that the signal source is a spoofing source different than the satellite (paragraph 55-57, central processor compares difference between estimated and reference positions with detection threshold; if difference is outside of detection threshold, a spoofing attack is determined to be present), and
	a network node in communication with the plurality of mobile communication nodes (paragraph 43, communication link to information network is wireless link).
Dehnie does not explicitly teach determining a reception angle of the signal from the signal source based on the plurality of signals from the different navigation satellite systems; and
estimating a location of the spoofing source in part based on the estimated position.
However, Alexander teaches the concept of determining a reception angle of a signal source based on a plurality of signals from different navigation satellite systems (col 17 line 27-col 18 line 16, beam angles are estimated based on the position (P) of the object 802 and on the positions of the space vehicles; the position (P) of the object 802 can be provided as an output of the GNSS processor 1018 (FIG. 10); the estimation of angles can be based on a calculation of line of sight (LOS) vectors, which is commonly performed in typical GNSS receivers); and 
estimating a location of a spoofing source in part based on an estimated position (abstract, technique providing one or more countermeasures against spoofers; col 1 line 25-34, spoofing is transmission of false GNSS signals to trick GNSS receiver into incorrectly estimating its position; col 13 line 4-47, calculation efficiently yields location of spoofer based on observations spaced out over distance; calculation based on position of object 702 and direction between object and spoofer; multiple observations improve accuracy of spoofer location; col 14 line 9-14, in alternative embodiments, rather than providing the location of the spoofer, the process provides the position of the object and the beam angles to the spoofer for remote calculation of the location of the spoofer; such techniques can merge observations from multiple objects to collaboratively locate the spoofer).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the spoofer location determination teachings of Alexander with the determination of a spoofer signal teachings of Dehnie, in order to provide a means of determining the location of the source of a spoofing signal, which would allow targeting of the spoofer with countermeasures sufficient to cancel out (e.g. using a null beam as in Alexander, col 13 line 64-col 14 line 8) or destroy (Alexander, col 13 line 64-col 14 line 8) the spoofing device, thereby protecting one or more devices which rely on accurate GNSS signals to function effectively.
Neither Dehnie nor Alexander explicitly teaches, upon determining that the refined reception angle is within a range of expected reception angles, making a preliminary determination by the receiving node that the signal is a valid signal from the satellite,
	in response to the preliminary determination that the signal is a valid signal from the satellite, 
determine an estimated position of the mobile communication node. 
However, Kowada teaches the concept of, upon determining that a refined reception angle is within a range of expected reception angles, making a preliminary determination by a receiving node that a signal is a valid signal from a satellite (paragraph 18, direct GNSS signals typically arrive at different angles for each satellite; on the other hand, since one or a small number of transmission sources installed by a malicious person often transmit GNSS signals by impersonating a plurality of satellites, even if the respective GNSS signals indicate different satellites, their arrival angles tend to be similar to each other; this property can be used to properly distinguish between direct GNSS signals and non-line-of-sight (NLOS) GNSS signals (a spoofing signal or an impersonation signal); paragraph 92, the determination module 53 compares the azimuth angle and elevation angle indicating the arrival direction of the GNSS signal acquired from the estimation module 52 with the azimuth angle and elevation angle based on the position of the satellite acquired from the navigation message; when both the difference in azimuth angle and the difference in elevation angle are within a predetermined range, the determination module 53 determines that the received GNSS signal is a direct GNSS signal; when at least one of the azimuth angle difference and the elevation angle difference is out of a predetermined range, the determination module 53 determines that the received GNSS signal is an NLOS GNSS signal); and
	in response to the preliminary determination that the signal is a valid signal from the satellite, determine an estimated position of a mobile communication node (paragraph 95-96, filter module 61 receives GNSS signals from the baseband processing module 41 of one reception module 44, and also receives a determination result from the decision process module 51; the filter module 61 selectively removes a signal determined as an NLOS GNSS signal by the determination module 53 from the GNSS signal input from the reception module 41; the GNSS signal generated after the filter processing becomes only the direct GNSS signal; the filter module 61 outputs the GNSS signal after the filter processing to the position calculation module 71; the position calculation module 71 performs a known positioning calculation based on the GNSS signal input from the filter module 61; as a result, GNSS time is obtained; the position calculation module 71 outputs the obtained GNSS time to a timing pulse generation module 81).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine determination of a valid signal teachings of Kowada with the determination of a spoofer signal teachings of Dehnie in view of Alexander, in order to quickly and efficiently filter out signals such as spoofing signals which obviously did not originate along a line-of-sight path to a legitimate satellite, and thereby provide a first line of defense against any possible attacks and improve accuracy of position estimation and detection.
	Neither Dehnie nor Alexander nor Kowada explicitly teaches wherein the network node is configured to:
	receive the estimated location of the spoofing source from each of the plurality of mobile communication nodes, and
	determine a final location of the spoofing source based on triangulation of multiple estimated locations.
	However, Bean teaches the concept wherein a network node is configured to:
	receive an estimated location of a spoofing source from each of a plurality of mobile communication nodes (col 5 line 6-31, receivers 32, 34, 36, and 38 determine position by communicating with satellites, or coordinates can be stored in memory; receivers determine pseudo-range value representative of distance between receiver and spoofer; col 4 line 42-65, receivers provide information about range of spoofer to respective receiver to engine 52), and
	determine a final location of the spoofing source based on triangulation of multiple estimated locations (col 4 line 42-65, engine 52 utilizes range associated with each of receivers 32, 34, 36, and 38 to spoofer to determine exact location of spoofer).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the triangulation of multiple estimated location teachings of Bean with the determination of a spoofer signal teachings of Dehnie in view of Alexander and Kowada, in order to improve the accuracy of determining the location of a spoofing source using multiple separate position references, thereby increasing efficiency of detection and the speed and accuracy of remediation efforts, such as targeted electrical or physical defense systems.

Response to Arguments
Applicant's arguments filed 3/25/2022 have been fully considered but they are not persuasive.

Regarding the claim objections:
Applicant’s amendments have overcome the previous claim objections.  Therefore, the objections are withdrawn.

Regarding the rejection of claims under 35 USC 103:
Applicant’s arguments, page 12 paragraph 2: The Office relied on Dehnie at paragraphs 49-55 for its teachings of a reference position. See Office Action at p. 6. However, the cited portion of Dehnie teaches the use of an inertial navigation system (INS) device to provide ground truth national information. See Dehnie at    [0037]-[0038],    [0049]-[0055]. Therefore, Dehnie's teaching is a completely different mechanism than determining the reference position "based on at least assistance information from the wireless network or past signals" as recited in the pending claims.  

Examiner’s response: Examiner disagrees.  While Dehnie uses the INS as one point of reference in determining the reference position, Dehnie discloses that a comparison is made of the estimated position with previous GPS navigational readings.  For example, Dehnie discloses a series of equations in paragraphs 49-54, in which the current navigational readings from the GPS and INS are used to determine a test statistic value, and said test statistic value is compared to the test statistic value derived from the navigational readings from the previous collection interval (i.e. previous GPS and INS readings).  Therefore, the estimated position is compared to a reference position derived from at least a previous valid signal.

Applicant’s arguments, page 12 paragraph 3: In rejecting claim 4, the Office relied on Jones at paragraphs 35 and 65.  Jones relates to a determination of whether "a spoofer is transmitting multiple GNSS signals from the same location" by calculating "the squared cross-correlation magnitude between each pair of gain vectors and compare each squared cross-correlation magnitude value to a threshold value." Jones at [0033]. Jones briefly mentions a direction finding algorithm that "determines a direction to the actual or potential spoofer relative to the receiver." Id. However, even though Jones describes an application of its teachings in autonomous vehicles, Jones completely fails to consider the missing or attenuated signal(s) that the receiver may get when it is in motion, as recited in the pending claims. See id. at [0085]. 

Examiner’s response: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “missing or attenuated signal(s) that the receiver may get when it is in motion”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Examiner is unclear how the motion of the receiver relates to any missing or attenuated signal(s), as the claimed apparatus is directed to detecting spoofing signals; claim 1 contains only a single limitation directed to saying the apparatus is in motion, with no indication of the significance of this element.

Applicant’s arguments, page 12 paragraph 4-page 13 paragraph 1: Nirula recognizes the impact of user device motion on the determination of GNSS signal measurements. See Nirula at [0053]-[0054]. Nirula also mentions that the user device can receive signals from a GNSS constellation. See id. at [0045]. However, Nirula fails to contemplate the use of signals from different navigation systems to address such problem and correspondingly lacks any teachings about "deriv[ing] the reception angle of the signal in part based on the plurality of signals received from the different navigation satellite systems" as recited in the pending claims. 

Examiner’s response: However, Nirula was not recited as teaching such elements.  Further, broadest reasonable interpretation of “different navigation satellite systems” encompasses e.g. a plurality of GPS satellites, as each navigation satellite in the constellation can be considered a separate system.  Therefore, Nirula does teach receiving signals from “different navigation satellite systems”, as noted above in Nirula, paragraph 45.

Applicant’s arguments, page 13 paragraph 2: Furthermore, none of the cited references consider the problem of a jamming device that is positioned to completely block a corresponding satellite, such as shown in FIG. 5 of the present application. Correspondingly, none of the prior art teaches or suggests a determination process that allows the receiving node to distinguish whether a signal is from such a jamming device based on both the angle and the estimated position -- "upon determining that the refined reception angle is within a range of expected reception angles, make a preliminary determination that the signal is a valid signal from the satellite; in response to the preliminary determination that the signal is a valid signal from the satellite, determine an estimated position of the apparatus based on an orbital position of the satellite and a characteristic of the signal; ... determine, in response to a difference between the estimated position and the reference position exceeding a threshold, that the signal source is a spoofing source different than the satellite" -- as recited in the pending claims.

Examiner’s response: However, Dehnie teaches determining an estimated position of the apparatus based on an orbital position of the satellite and a characteristic of the signal (e.g. paragraph 40-41); and ... determine, in response to a difference between the estimated position and the reference position exceeding a threshold, that the signal source is a spoofing source different than the satellite (e.g. paragraph 55-57).  The only elements missing from the combination of Dehnie and Alexander are, upon determining that the refined reception angle is within a range of expected reception angles, make a preliminary determination that the signal is a valid signal from the satellite; in response to the preliminary determination that the signal is a valid signal from the satellite, determine an estimated position of the apparatus.  However, a new ground(s) for rejection is provided above which does teach this additional subject matter, as added by amendment.

	Applicant’s arguments with regard to independent claim 11 is similar to those regarding claim 1 and are therefore responded to in a similar way.
	Applicant further argues that the dependent claims are allowable due to depending on an allowable independent claim.  However, as shown above, the independent claims are not allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST L CAREY whose telephone number is (571)270-7814. The examiner can normally be reached 9:00AM-5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST L CAREY/Examiner, Art Unit 2491     

/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491